Citation Nr: 1732071	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  12-02 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to June 3, 2015 for right lower extremity peripheral neuropathy, and in excess of 20 percent thereafter.  

2.  Entitlement to an initial disability rating in excess of 10 percent prior to June 3, 2015 for left lower extremity peripheral neuropathy, and in excess of 20 percent thereafter.  

3.  Entitlement to an initial disability rating in excess of 10 percent for right upper extremity peripheral neuropathy.  

4.  Entitlement to an initial disability rating in excess of 10 percent for left upper extremity peripheral neuropathy.  

5.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.  

6.  Entitlement to a disability rating in excess of 40 percent prior to October 8, 2012 for prostate cancer, status post brachytherapy, and in excess of 60 percent thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Offices (ROs) in New Orleans, Louisiana and Milwaukee, Wisconsin.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

All issues other than entitlement to initial increased ratings for left and right lower extremity peripheral neuropathy are addressed in the REMAND that follows the ORDER section of this decision.






FINDING OF FACT

The Veteran's service-connected bilateral lower extremity peripheral neuropathy disabilities cause functional impairments that preclude unassisted balance and propulsion to such degree that the Veteran would be equally well served by use of suitable prosthetic appliance.  


CONCLUSION OF LAW

The criteria for the loss of use of both feet have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 4.124(a), Diagnostic Code 8520, 4.71(a), Diagnostic Code 5110 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate entitlement to the loss of use of both legs for the Veteran's bilateral lower extremity peripheral neuropathy, which is considered the maximum available benefit sought on appeal.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Legal Criteria

Diagnostic Code 8520 pertains to paralysis of the sciatic nerve, and provides that a 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  Moderately severe incomplete paralysis merits a 40 percent rating.  A rating of 60 percent requires severe incomplete paralysis with marked muscle atrophy.  The maximum rating of 80 percent is reserved for complete paralysis shown by manifestations such as: the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 

Loss of use of a hand or foot is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350 (a)(2).  

The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2).  

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In this case, there is no question that the Veteran has significant problems resulting from his service-connected bilateral lower extremity peripheral neuropathy.  Initially, the Board notes that a veteran is presumed to seek the maximum available benefit for a disability.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the initial question in this case is whether the disabilities are of such significance to cause the functional loss of use of both feet.  

The Veteran is currently evaluated under 38 C.F.R. § 4.71(a), Diagnostic Code 8520, which is utilized to evaluate paralysis of the sciatic nerve.  The RO assigned an initial 10 percent rating for the left and right lower extremity peripheral neuropathy.  Thereafter, the RO increased the disability evaluations to 20 percent effective from June 3, 2015.  The Board observes that a single 100 percent rating is assignable under 38 C.F.R. § 4.71(a), Diagnostic Code 5110 when a veteran exhibits the loss of use of both feet.  

As noted above, a focus of the loss of use provision is whether a veteran exhibits functional impairments of such severity that he or she would be equally well served by an amputation with suitable prosthetic at the site of the disabled joint.  In plain terms, the question the Board must answer is whether a person who has undergone bilateral amputations at the ankle level, and obtained suitably functioning prosthetics can ambulate as well or better than this Veteran can given his foot/ankle impairments resulting from his lower extremity neuropathy.    

A review of the Veteran's private treatment notes from the Foot and Ankle Institute reveals a lengthy history of treatment for bilateral lower extremity neuropathy, which was initiated in June 2010.  These records chronicle the Veteran's ongoing reports of pain, which limited his ability to ambulate and caused instability.  The Veteran's treating physician has also noted a gait impairment, as well as the Veteran's difficulty walking.  In addition, the Veteran has been prescribed several devices to assist with ambulation, which include a cane, ankle braces, and orthotic shoes.  

The Veteran's New Orleans VAMC outpatient treatment reports show he has consistently required the use of assistive devices to engage in even limited ambulation.  In particular, these records show the Veteran experiences pain that precludes his ability to walk even a quarter mile.  In a December 2007 statement, the Veteran indicated he experienced problems with standing and walking, which resulted in his inability to work.  

In the course of his initial November 2009 VA examination, the Veteran reported experiencing numbness, tingling, and painful paresthesia in his feet.  He stated that he had recently begun losing his balance while walking, and as such, reported utilizing a cane to ambulate.  The examination revealed diminished sensory perception to light touch and pin prick.  

During his December 2011 examination, the Veteran again reported experiencing lower extremity numbness and tingling.  Neurological examination revealed decreased strength and reflexes in the knees and ankles.  The examiner also found a decreased sensation to light touch, and absent sensory perception to vibration.  In a February 2012 addendum, the examiner indicated the Veteran exhibited complete paralysis of the feet. 

Most recently, in a June 2015 VA examination, the Veteran again reported experiencing pain, numbness and tingling in his feet.  The examiner found the Veteran's ankle reflexes were absent.  In addition, the examiner found diminished sensation to light touch and cold, as well as absent vibration sense in the lower extremities.  

The Board finds that a preponderance of the evidence is in support of a finding that the Veteran is entitled to a rating for the loss of use of both feet throughout the appellate period.  In sum, the Board is satisfied that the Veteran's bilateral lower extremity peripheral neuropathy disabilities render him at least as functionally impaired, if not worse, than a person who has adequately functioning prosthetic devices following amputation at the ankle level.  This follows, because the evidence indicates the Veteran has been unable to ambulate even a quarter mile, and has experienced falls as a result of his bilateral lower extremity neuropathy.  In addition, examinations have revealed clinically significant manifestations.  

Accordingly, the Board finds that the Veteran meets the criteria for entitlement to loss of use of both feet.  


ORDER

Entitlement to compensation based on the loss of use of both feet is granted.  


REMAND

The Veteran most recently underwent VA examinations to assess his prostate cancer residuals, diabetes mellitus, and upper extremity peripheral neuropathy in April 2010, June 2010, and June 2015 respectively.  Since those examinations, the Veteran has, on numerous occasions, reported a worsening of his disabilities.  When a veteran alleges that his service-connected disability has worsened since he was previously examined, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Based on the foregoing, a remand is required in order to obtain current examinations.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED for the following actions:

1.  Obtain any outstanding records pertinent to the Veteran's claims, to specifically include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

2.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected prostate cancer residuals, diabetes mellitus, and upper extremity peripheral neuropathy disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes.  If the examiner is unable to conduct any required testing or concludes any required testing is not necessary, he or she should be directed to clearly explain why that is so.

3.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


